Citation Nr: 0116924	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  01-01 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 6, 
1997, for the grant of service connection for residuals of 
breast reduction surgery.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of breast reduction surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1973 
through May 1985.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
tender and painful scars of the right and left breasts, each 
evaluated as 10 percent disabling, effective from August 17, 
1999.  In November 2000, the veteran's disability was 
recharacterized as status post breast reduction surgery with 
chronic pain and a 30 percent disability rating was assigned, 
effective from August 6, 1997. 

The issue concerning the evaluation of the residuals of the 
veteran's breast reduction surgery will be discussed in the 
Remand portion of this decision.


FINDING OF FACT

The veteran's application for service connection for 
residuals of breast reduction surgery was originally received 
on September 2, 1994, and remained pending until April 2000, 
when the RO established service connection for it.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
September 2, 1994, for residuals of breast reduction surgery, 
have been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

There is no prejudice to the veteran in not remanding this 
case for further development because the Board herein grants 
entitlement to the full benefit sought on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant has 
requested an effective date of September 1994 for service 
connection for residuals of breast surgery.  See Notice of 
disagreement, received in May 2000.  Remand for the RO to 
address the requirements of the Act in the first instance 
would serve no practical purpose.  

The veteran's initial application for compensation benefits 
was received in August 1986.  This application indicated that 
she was seeking benefits for, inter alia, "breast infection 
(twice yearly) (nipple) from surgery."  The RO denied the 
claim in an August 1986 rating decision, because the 
veteran's service medical records revealed that these 
occurrences were acute episodes that resolved with treatment 
and left no residuals.  The veteran did not appeal.

On September 2, 1994, the veteran submitted an informal claim 
for benefits.  In that document she stated:

In 1983, I had surgery on both breasts.  
I had an accelerated breast growth.  They 
removed about 14 pounds of tissue from 
both breasts.  They did not position my 
nipples properly.  I suffer with 
disfiguration and constant pain in both 
breasts.

In response, the RO wrote to the veteran in September 1994 
advising her claim for service connection for a breast 
infection was denied.  The RO stated that the claim was 
denied in September 1986 and that she had one year to appeal 
that decision.  She was further advised that new evidence was 
necessary to reopen that claim, and that she had a right to 
appeal this decision. 

In August 1997, the veteran again wrote to the RO seeking to 
establish service connection for the residuals of her breast 
surgery.  She stated that she had continually experienced 
pain in both breasts since her in-service breast reduction 
surgery in 1981.  The veteran described the pain as severe 
and indicated that her breasts were disfigured as a result of 
this surgery.  The RO obtained and associated with the claims 
file the veteran's post-service medical records relating to 
treatment she received at VA Medical Centers (VAMCs) in 
Biloxi, Mississippi, and Pensacola, Florida.  It was the date 
of receipt of this claim (August 6, 1997), from which service 
connection for residuals of breast reduction surgery was 
ultimately made effective by the RO.

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(b)(2)(i) (2000); see also 38 U.S.C.A. §§ 5110(a) and 
(b)(1) (West 1991).  In any case, however, payment of 
monetary benefits based on an award of compensation may not 
be made for any period before the first day of the calendar 
month following the month in which the award became 
effective.  38 U.S.C.A. § 5111 (West 1991).

In 1986, the veteran sought benefits for a disability she 
characterized as breast infection.  Shortly thereafter, this 
claim was denied.  In 1994, the veteran first submitted a 
claim for benefits arising out of her breast reduction 
surgery.  For reasons unclear in the record, the RO construed 
this as an attempt to reopen the previously denied claim, 
rather than a new claim for benefits not previously 
considered.  The RO denied service connection for a breast 
infection only in September 1994, and told the veteran that 
she had to submit new and material evidence to reopen that 
claim.  It is not surprising that the veteran did not respond 
to the RO's 1994 request for new and material evidence, as 
such a request would only be relevant were she attempting to 
reopen her previously denied claim.  Since her 1994 claim 
addressed a new disability, her failure to respond to this 
request for evidence may not be construed as evidence that 
she abandoned that claim.  See 38 C.F.R. § 3.158 (2000).  
Indeed, her claim for service connection for residuals of 
breast reduction surgery remained pending until it was 
finally considered in the April 2000 rating decision granting 
the benefit she sought.

Since the veteran's claim for benefits received on September 
2, 1994, was received more than one year after her separation 
from service, an effective date for service connection for 
the residuals of breast reduction surgery may not be made 
from the day following her separation from active service 
under any circumstances.  Nevertheless, because the claim for 
service connection for this disability remained pending since 
1994, a basis upon which to establish service connection from 
the date of the veteran's September 1994 claim has been 
presented.  Therefore, service connection for the residuals 
from breast reduction surgery is granted effective from 
September 2, 1994.  38 C.F.R. § 3.400(b)(2)(i) (2000); see 
also 38 U.S.C.A. §§ 5110(a) and (b)(1) (West 1991).


ORDER

An effective date of September 2, 1994, for service 
connection for residuals of breast reduction surgery is 
granted.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

Since this appeal is from the initial rating assigned to 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged." Fenderson v. West, 12 Vet. App. 119 
(1999).  This claim is on appeal from the initial rating 
assigned from 1994 therefore, all evidence from 1994 to the 
present must be considered in determining the appropriate 
rating, including in "staged ratings" for the veteran's 
disability.  

Only VA treatment records dated from 1995 to 1999 are 
currently of record.  Accordingly, the RO should ensure that 
all of the veteran's VA treatment records have been 
associated with the claims file.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(c)).

Finally, the findings of the VA examination the veteran 
underwent in March 2000 in connection with this claim are 
unclear.  The examiner reported, upon physical examination, a 
vertical scar on each breast from the nipple to the lower 
aspect of the breast.  Scarring on the right breast at the 
site of a previous abscess was observed.  The examiner's 
impression was "Status post bilateral breast reduction 
surgery with poor outcome both from a cosmetic standpoint and 
from standpoint of continuous pain."  The report offered no 
opinion as to the cause of the veteran's continuous pain, nor 
did it describe the precise characteristics of the veteran's 
condition.  Accordingly, the veteran should be re-examined on 
remand.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

Accordingly, this case is REMANDED for the following:

1.  Notify the veteran of the information 
and evidence needed to substantiate her 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
her behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing her of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for residuals of breast 
reduction surgery from 1994 to the 
present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
residuals of breast reduction 
surgery since 1994 to the present, 
and the approximate dates of such 
treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which she provides 
adequate identifying information (i.e., 
from the VA Medical Centers in Pensacola 
and Biloxi), that are not already of 
record.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying her what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA examination by a 
plastic surgeon.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner must provide an opinion as to 
the current status of the veteran's 
condition and relate what current findings 
and symptoms are due to breast reduction 
surgery.  A detailed description of her 
condition should be provided.  All 
clinical findings and reasoning, which 
form the basis of the opinion requested, 
should be clearly set forth.  If the 
examiner determines that additional 
consultation is needed to accurately 
assess the veteran's condition, such an 
examination should be provided.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

7.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  In doing so, consider all the 
evidence of record to determine whether 
the facts show that the veteran was 
entitled to a higher disability rating 
for residuals of breast reduction surgery 
at any period of time since her original 
claim in September 1994.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

8.  If the benefit sought on appeal remain 
denied, the veteran and her 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 



